348 S.W.3d 149 (2011)
Melvin Leroy TYLER, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 72717.
Missouri Court of Appeals, Western District.
September 20, 2011.
Melvin L. Tyler, appellant pro se.
Shaun J. Mackelprang, Jayne T. Woods, Jefferson City, MO, for respondent.
Before: VICTOR C. HOWARD, P.J., and ALOK AHUJA and KAREN KING MITCHELL, JJ.

ORDER
PER CURIAM:
Melvin Leroy Tyler was convicted in 1977, following a jury trial in the Circuit Court of Platte County, of robbery in the first degree, rape, kidnapping, and armed criminal action. He now appeals the circuit court's rulings, without an evidentiary hearing, denying his motions for post-conviction DNA testing pursuant to § 547.035, RSMo. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).